Citation Nr: 0407254	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-08668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right abdominal 
wall mass.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran served on active duty from January 1966 to 
January 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 2002 RO decision which denied 
service connection for a low back disability, and from an 
October 2002 RO decision which denied service connection for 
a right abdominal wall mass.  

In early April 2003, the RO sent the veteran separate 
Statements of the Case on these claims.  The cover letter to 
each Statement of the Case noted that enclosed were a VA Form 
9 (Appeal to Board of Veteran's Appeals) and an Appeal 
Hearing Options form.  Later in April 2003, the veteran 
returned the completed forms to the RO.  On his VA Form 9, he 
checked the appropriate box to indicate he wanted a hearing 
before a Board Member visiting the RO (i.e., a Travel Board 
hearing).  On the Appeal Hearing Options form, he checked a 
space to indicate he wanted a hearing before an RO Hearing 
Officer.  In July 2003, he had the requested hearing before 
an RO Hearing Officer.  However, the RO has not scheduled him 
for the requested Travel Board hearing, and thus the case 
must be returned to the RO for such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.   After the hearing is 
conducted, the case should be returned to 
the RO, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


